Case 2:12-cv-00601-ROS Document 3787 Filed 10/15/20 Page 1 of 4

  
  

PL ____ LOD@ES
BOER CORY

OCT 1.5 2020 v

GEAR US INS TPACT COUR
CV12-601-PHX-ROS {iy 2 TCT OF amainn’ '

   

5 Be et me ge

THIS DOCU MENT In
TO FEDERAL AND
AND IS apie repr

REFERENCE _ _l tay ¥_P

     
 
 

O ¢ \CTICES
COURT.

“(Rule an

 

 
Case 2:12-cv-00601-ROS Document 3787 Filed 10/15/20 Page 2 of 4

Peer: Honacesle, Kazlyn J her (0-8-200

Mu Name. is Dustin Be lan, Tt Wa
efned) PR | E HE. R On iN
Te IORI BR bea Te a eg

47) icldreszl an use, L epgtast soe. Q/CBASE fCGL

thi lel |
oe m SMEC ( Jeveely Mpfa| ly LHL,
fy a). I Corr ANY Hy, haved 64 Flyga
th lg de 2 Kota Progra
vc , 7

 

 

 

{

  
 

~
f

  
 
    
   

 

 

 

  

 

 

 

 

        
  
  

   

We w Cu

sith B

 

feed ue all ep

cgapes
in Cfe ye Ea

There OLE Gd. fxg eg, kePio
at be CBU

 

 

 

 

Ser
pee
a

 

MAL {OGLE :
Ca leman « DW) nd. A soles WCE Hote) Ao Uo Toso

 
Case 2:12-cv-00601-ROS Document 3787 Filed 10/15/20 Page 3 of 4

camp jex Rincan Lit Ape Keath Pr i” Lyymadte
Cok ot He Loge fivfe Lo 6

dt bac Ap
nt Rost Mex All of: het
( ey Af ASL
ae hea “y tae ak ax Floca a Sond

Catia! Unrk. 4 SERRE gf lies. L geal e
dope vs here Keser Hoff

yt) ALS pine, | Peps Ju fe,
Thy sm x Not COL Siting cogs t
Lom pi 105. L086, Nou Tape

Me Sate chk a, PENEDS EffiGn

ee ed 17,4
Bare ox wy Browse vt Zit Mosinee

Please hel; Pie... On

 

 

 

 

    
  

 

 

 

 

 

- k ox $495
Flop, Ariz. 85132

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:12-cv-00601-ROS Document 3787. Filed 10/15/20 Page 4 of 4

 

 

wets SEM Eyton ge sey REE ee — :
Laas, aoe . Retoacans Fea Regret cet acre et a2

Dust Rislen ADCHIGY 943 :
AS PC. C| Orence ven +RECEIVED PHOENIX AZ 852 |

PO Rox 8200 13 OCT 2020 PM6 LL.

Florence Aw Q5132
OLERK OF THE COURT .

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Nonorable Ras lyn Silver
LUnded States Shict Couert
f Sendra Day O Connor US. Courthouse

 

ancy negctintnharca tsa cnitelt ae A tort age me

EET NENE emit eontaemraa gS Reo ES

igge, be

OCT 15 2020

 

YO. wi. washiaghim st. SP¢ 39
CSE R Re eR QAM UM QP TBool htanh
